DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed July 8, 2020 & April 13, 2021  has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claim 4 is allowed. The instant claim is allowed over the prior art of record, because the prior art is silent to a method for producing an oriented apatite-type oxide ion conductor, comprising: a step of converting precursor expressed as A2.00+xTO5.00+z where A represents one or two or more elements selected from the group consisting of La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Be, Mg, Ca, Sr, and Ba, T represents an element including Si or Ge or both, x is from -1.00 to 1.00, and z is from -2.00 to 2.00, into an oriented apatite-type crystal structure by heating the precursor in a gas phase containing an element M, where M represents one or two or more elements selected from the group consisting of B, Ge, Zn, Sn, W, and Mo, and thereby reacting the element M with the precursor; and an annealing step.
9.33+x[T6.00-yMy]O26.0+z (see La9.67Si5BO26, La9.83Si4.5B1.5O26, and La10Si5BO26; Table 2). However, the reference is silent to a method for producing an oriented apatite-type oxide by annealing A2.00+xTO5.00+z.  Therefore, the instant claim is allowable over the prior art of record.
The prior art, such as, Sansom et al. “A Comparison of the effect of the Rare Earth vs. Si Site Doping on the Conductivities of Apatite-type Rare Earth Silicates”, teaches a composite oxide represented by A9.33+x[T6.00-yMy]O26.0+z (see La9.67Si5BO26, La9.83Si4.5B1.5O26, and La10Si4B2O26; Table 2). However, the reference is silent to a method for producing an oriented apatite-type oxide by annealing A2.00+xTO5.00+z.  Therefore, the instant claim is allowable over the prior art of record.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Najib et al. “Doping Strategies to Optimize the Oxide Ion Conductivity in Apatite-type Ionic Conductors”.
claim 1, Najib teaches an oriented apatite-type oxide ion conductor (see electrolytes for sold oxide fuel cells, abstract), comprising:
A composite oxide represented by A9.33+x[T6.00-yMy]O26.0+z (see La9.67Si5BO26, La9.83Si4.5B1.5O26, and La10Si5BO26; Table 2)
Wherein Ain the formula is one of a kind or two or more kinds of elements selected from the group consisting of La, Ce, Pr, Nd, Sm, Eu Gd, Tb, Dy, Be, Mg, Ca, Sr and Ba (see La9.67Si5BO26, La9.83Si4.5B1.5O26, and La10Si5BO26; Table 2).
T is Si, Ge or both (see La9.67Si5BO26, La9.83Si4.5B1.5O26, and La10Si5BO26; Table 2).
M is B, Ge, Zn, Sn, W and Mo (see La9.67Si5BO26, La9.83Si4.5B1.5O26, and La10Si5BO26; Table 2).
X is from -1 to 1 (see La9.67Si5BO26, La9.83Si4.5B1.5O26, and La10Si5BO26; Table 2).
Y is from 0.4 to 1. (see La9.67Si5BO26, La9.83Si4.5B1.5O26, and La10Si5BO26; Table 2).
Z is -3 to 2 (see La9.67Si5BO26, La9.83Si4.5B1.5O26, and La10Si5BO26; Table 2).
With respect to claim 3, the electrolyte is employed in solid oxide fuel cells.  See the Abstract. Examiner’s Note: solid electrolytes function by conducting ions between electrodes of opposing polarity. Therefore, the electrodes are inherently present and sandwich the electrolyte in a solid oxide fuel cell to function. 
Therefore, the instant claims are anticipated by Najib.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sansom et al. “A Comparison of the effect of the Rare Earth vs. Si Site Doping on the Conductivities of Apatite-type Rare Earth Silicates”.
With respect to claim 1, Sansom teaches an oriented apatite-type oxide ion conductor (see electrolytes for sold oxide fuel cells, abstract), comprising:
A composite oxide represented by A9.33+x[T6.00-yMy]O26.0+z (see La9.67Si5BO26, La9.83Si4.5B1.5O26, and La10Si4B2O26; Table 2).
Wherein Ain the formula is one of a kind or two or more kinds of elements selected from the group consisting of La, Ce, Pr, Nd, Sm, Eu Gd, Tb, Dy, Be, Mg, Ca, Sr and Ba (see La9.67Si5BO26, La9.83Si4.5B1.5O26, and La10Si4B2O26; Table 2).
T is Si, Ge or both (see La9.67Si5BO26, La9.83Si4.5B1.5O26, and La10Si4B2O26; Table 2).
M is B, Ge, Zn, Sn, W and Mo (see La9.67Si5BO26, La9.83Si4.5B1.5O26, and La10Si4B2O26; Table 2).
X is from -1 to 1 (see La9.67Si5BO26, La9.83Si4.5B1.5O26, and La10Si4B2O26
Y is from 0.4 to 1. (see La9.67Si5BO26, La9.83Si4.5B1.5O26, and La10Si4B2O26; Table 2).
Z is -3 to 2 (see La9.67Si5BO26, La9.83Si4.5B1.5O26, and La10Si4B2O26; Table 2).
With respect to claim 3, the electrolyte is employed in solid oxide fuel cells.  See page 1, column 2, paragraph 1. Examiner’s Note: solid electrolytes function by conducting ions between electrodes of opposing polarity. Therefore, the electrodes are inherently present and sandwich the electrolyte in a solid oxide fuel cell to function. 
Therefore, the instant claims are anticipated by Sansom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najib et al. “Doping Strategies to Optimize the Oxide Ion Conductivity in Apatite-type Ionic Conductors” in view of Fukuda et al. “Oxide-Ion Conductivity of Highly c-Axis-Oriented Apatite-Type Lanthanum Silicate Polycrystal Formed by Reactive Diffusion between La2SiO5 and La2Si2O7”.
Najib teaches an oriented apatite-type oxide ion conductor as described in the rejection recited hereinabove. With respect to claim 5, the electrolyte is employed in 
However, Najib  does not expressly disclose the conductive having a degree of orientation of 0.6 or more as measured by the Lotgering method (claim 2). 
Fukuda discloses an oriented apatite-type oxide conductor having a degree of orientation by a Lotgering method is 0.60 or more (P5477/C1/L3-4) to improve the ion conductivity (P5474/C1/L14-15). 
Najib and Fukuda are analogous art because they are directed to apatite-type
oxide conductors. 
Therefore, it would have been obvious to one of ordinary skill in the art at the
effective filing date of the invention to make the apatite-type oxide conductor of Najib with the degree of orientation of Fukuda in order to improve the ion conductivity. Furthermore, regarding the degree of orientation being 0.60 or more, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sansom et al. “A Comparison of the effect of the Rare Earth vs. Si Site Doping on the Conductivities of Apatite-type Rare Earth Silicates”.” in view of Fukuda et al. “Oxide-Ion Conductivity of Highly c-Axis-Oriented Apatite-Type Lanthanum Silicate Polycrystal Formed by Reactive Diffusion between La2SiO5 and La2Si2O7”.
Sansom teaches an oriented apatite-type oxide ion conductor as described in the rejection recited hereinabove. With respect to claim 5, the electrolyte is employed in solid oxide fuel cells.  See page 1, column 2, paragraph 1. Examiner’s Note: solid electrolytes function by conducting ions between electrodes of opposing polarity. Therefore, the electrodes are reasonably expected to be present and sandwich the electrolyte in a solid oxide fuel cell to function.
However, Sansom does not expressly disclose the conductive having a degree of orientation of 0.6 or more as measured by the Lotgering method (claim 2). 
Fukuda discloses an oriented apatite-type oxide conductor having a degree of orientation by a Lotgering method is 0.60 or more (P5477/C1/L3-4) to improve the ion conductivity (P5474/C1/L14-15). 
Sansom and Fukuda are analogous art because they are directed to apatite-type

Therefore, it would have been obvious to one of ordinary skill in the art at the
effective filing date of the invention to make the apatite-type oxide conductor of Sansom with the degree of orientation of Fukuda in order to improve the ion conductivity. Furthermore, regarding the degree of orientation being 0.60 or more, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	





















Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722